Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/680,16, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1-6, 8-9, and 19-20 receive the date of the provisional 06/04/2018
Claims 7, 10-18 receive the PCT/US19/25800 filing date of 04/04/2019
The provisional application does not disclose the fabric is recyclable, that the grooves of the interior surface fit with the protruding members, that the pivotable hinge is a spring, nor the materials in which the device is composed of.
Claim Objections
Claim 5 is objected to because of the following informalities: “an any combination thereof” in Line 3, should read “or any combination thereof”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 recites the limitation "aperture" in Line 11.  It is unclear if the aperture as claimed is referring to the containment aperture or the access aperture.
Claims 8 and 9 recite the limitation "the interior surface of the second region" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tourigny (US 20110303241).
Regarding Claims 1 and 19, Tourigny, discloses a tool 10 for cleaning (abstract), capable of being used to remove adhesive from a hair weft, the tool comprising a base portion 12, the base portion 12 comprising: a first region (portion of 14 disposed below the covering portion first region) having an interior surface 14; and a second region (portion of 14 disposed below the covering portion second region); a partial covering portion 16, the partial covering portion comprising: a first region (Labeled below) having an access aperture 24c exposing the interior surface 30 of the base portion 14; and a second region (labeled below); a pivotable hinge 16c coupling the base portion 12 and the partial covering portion 16 and configured to allow the base portion and the partial covering to bias relative to each other (see Figure 1; Paragraph [0034]); and a containment aperture 20 configured to hold a roll 22a (within 12) of a fabric 22 therein, the aperture 20 at least partially bounded (via 24a through 24b and 24c, see Figure 2A) by the second region (labeled below) of the base portion and the second region of the partial covering portion (Labeled below). While Tourigny does not expressly recite the tool being intended for use in removing adhesive from a hair weft, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural recitation (see MPEP 2111.02).

    PNG
    media_image1.png
    617
    594
    media_image1.png
    Greyscale

Regarding Claims 2 and 3, Tourigny discloses the tool is rectangular (Paragraph [0037]).
Regarding Claims 4 and 20, Tourigny discloses the roll 22a of a fabric 22 contained within the containment aperture 20.
Regarding Claim 5, Tourigny discloses the fabric is a foil (paragraph [0038]).
Regarding Claim 6, Tourigny discloses the fabric has a textured surface (paragraph [0036] discloses the fabric is polyester which is textured).
Regarding Claim 7, Tourigny discloses the fabric is recyclable (paragraph [0038] discloses the fabric is polyester, which is recyclable via washing according to thelaundress.com).
Regarding Claim 8, Tourigny discloses the interior surface (labeled below) of the second region of the base portion 12 comprises one or more grooves (created by the edge of 24a) configured to prevent a movement of the roll of the fabric (via frictional engagement; Paragraph [0039]).
Regarding Claim 9, Tourigny discloses the interior surface (labeled below) of the second region (labeled above) of the partial covering portion 16 comprises one or more grooves via 24a configured to prevent a movement of the roll of the fabric (via frictional engagement Paragraph [0039]).

    PNG
    media_image2.png
    564
    554
    media_image2.png
    Greyscale

Regarding Claim 12, Tourigny discloses the pivotable hinge 16c allows the base portion and partial covering portion to bias relative to each other to transition the tool between an open configuration and a closed configuration (figure 1; Paragraph [0037]).
	Regarding Claim 18, Tourigny discloses the interior surface 14 is located on a stage, as shown in Figure 1, 30a is elevated above the bottom surface (where 14 meets 12) of the base portion 12, (see Figure 1).
	Regarding Claim 20, Tourigny discloses the roll 22a of a fabric 22 contained within the containment aperture 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tourigny in view of Mecham (US 4034891).
Regarding Claim 10, Tourigny discloses the base portion 12 further comprises: a first grooved member 16b located adjacent to a first end (where 16b is located on 12 is the bottom) of the interior surface 14 near the second region; and the partial covering portion comprises: a first protruding member 16a configured to conformance fit at least partially within the first grooved member (Paragraph [0039]). The second end (where 12 meets 18) being opposite of the first end.
Tourigny does not disclose the base portion having a second grooved member located adjacent to a second end of the interior surface, and a second protruding member configured to conformance fit at least partially within the second grooved member.
Mecham, in a field of analogous art, discloses a container to hold a rolled sheet internally. The container comprises a lid 22, which closes over the roll. Mecham further discloses the base portion (labeled below) with a second grooved member 24 (column 2, Line 9-25) located adjacent to a second end (closest to the hinge) of the interior surface, and a second protruding member 28 configured to conformance fit at least partially within the second grooved member (column 2, Line 9-25, discloses 29 as a projecting edge from the lid). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tourigny’s device with the recesses and protrusions of Mecham in order to prevent movement of the roll of material/fabric before use thereof.
Regarding Claim 11, Tourigny and Mecham disclose the invention sustainably as claimed. Tourigny does not disclose the base portion further comprises: a first recess located adjacent to a third end of the interior surface; and a second recess located adjacent to a fourth end of the interior surface, the fourth end being opposite the third end; and the partial covering portion comprises: a first protrusion configured to conformance fit at least partially within the first recess; and a second protrusion configured to conformance fit at least partially within the second recess.
Mecham discloses the base portion (labeled below) further comprises: a first recess 36 located adjacent to a third end (the side of lid 22 which meets 11) of the interior surface; and a second recess 36 located adjacent to a fourth end (the side of lid 22 which meets 12) of the interior surface, the fourth end being opposite the third end (see Figure 1); and the partial covering portion 22 comprises: a first protrusion 37 configured to conformance fit at least partially within the first recess; and a second protrusion 37 configured to conformance fit at least partially within the second recess (column 2, Lines 40-53). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tourigny’s device with the recesses and protrusions of Mecham in order to latch the covering portion in place as to prevent movement of the roll of fabric and to secure the attachment of the cover to the base.

    PNG
    media_image3.png
    288
    430
    media_image3.png
    Greyscale

Claims  13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tourigny in view of James (US 1034114).
Regarding Claim 13-15, Tourigny discloses the hinge biases the base portion and the partial covering portion to the open and closed configurations. Although Tourigny does not disclose the hinge comprises a spring assembly, it is well-known and convention for hinges to provide a spring assembly, as evidenced by James (published in 1913). James discloses a similar device having hingedly coupled portions where the device houses a roll of material. James explains that the hinge is a spring hinge h, h’ permitting the biasing of the portions into the open and closed configurations (Refer to Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tourigny’ s hinge with James’s spring assembly in order to close the lid to the base and hold them tightly and firmly closed until opened by the operator to prevent unwanted movement of the hinge (Column 2, Lines 50-60).
The proposed modification would be to incorporate the spring assembly (h) of James into the pivotable hinge (16c) so that the device remains in the open or the closed position.
Claims  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tourigny in view of Horn (US 3737360).
Regarding Claims 16 and 17, Tourigny discloses an interior surface 14. Although, Tourigny does not disclose the interior surface is made of rubber, it is well known and convention for a surface designed for gripping a material using rubber, as evidenced by Horn. Horn discloses a device 10 used to apply adhesive material to a flat surface 19. Horn explains that the device is composed of rubber, allowing the material 20 which is a roll of material, to be confined within the device (see Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tourigny’s interior surface with Horn’s interior surface of rubber due to the fact that rubber is lightweight and grips the fabric therefore forcing the fabric to stay in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799